NO. 12-17-00245-CR
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS


IN RE:                                           §

MICHAEL KENNEDY,                                 §      ORIGINAL PROCEEDING

RELATOR                                          §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       In 1986, Relator, Michael Kennedy, was convicted of burglary of a building and
sentenced to imprisonment for twenty years in trial court cause number 19061. He has filed this
original proceeding, in which he complains that there are no trial records showing that a trial
occurred or that he was sentenced; thus, he has been deprived of a fair trial. He requests that his
sentence be overturned.
         Relator, however, has not provided the “clear and concise argument” and “appropriate
citations to authorities” required by Texas Rule of Appellate Procedure 52.3(h). See TEX. R.
APP. P. 52.3(h). Nor has he provided this Court with the necessary documents required by the
rules of appellate procedure. See TEX. R. APP. P. 52.3(k), 52.7(a)(1). Moreover, Appellant
previously appealed his conviction, which this Court affirmed. See Kennedy v. State, No. 12-86-
00248-CR (Tex. App.—Tyler Feb. 25, 1988, no pet.) (not designated for publication).
Additionally, courts of appeals do not have authority to issue writs of mandamus regarding
complaints that may only be raised by a post-conviction habeas corpus proceeding. See Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “To complain
about any action, or inaction, of the convicting court, the applicant may seek mandamus relief
from the Court of Criminal Appeals.” In re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—
Houston [14th Dist.] 2006, orig. proceeding).1 Accordingly, we deny the petition for writ of
mandamus.
Opinion delivered August 9, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




         1
           On February 15, 2017, the Texas Court of Criminal Appeals issued an abuse of writ order against Relator,
in which it found that he (1) filed seven applications regarding his conviction, (2) “continues to raise issues that have
been presented and rejected in previous applications or that should have been presented in previous applications[,]”
and (3) “[b]ecause of his repetitive claims, … Applicant’s claims are barred from review under Article 11.07, § 4,
and are waived and abandoned by his abuse of the writ.” Ex Parte Kennedy, No. WR-75,385-24 (Tex. Crim. App.
Feb. 15, 2017). This order has been applied to trial court cause number 19061, as recently as October of 2016. See
Ex parte Kennedy, No. WR-75,385-21 (Tex. Crim. App. Oct. 12, 2016).

                                                           2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          AUGUST 9, 2017

                                       NO. 12-17-00245-CR

                        IN RE: MICHAEL KENNEDY, RELATOR


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Kennedy; who is the relator in Cause No. 19061. Said petition for writ of mandamus
having been filed herein on August 7, 2017, and the same having been duly considered, because
it is the opinion of this Court that a writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    3